Citation Nr: 0824475	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The veteran had active military service from July 1968 to 
March 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by 
the Houston, Texas, Regional Office (RO) which denied the 
veteran's service connection claim for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He maintains that he acquired this disorder as a 
result of being exposed to traumatic events while serving in 
Vietnam.  A remand is required in this case both to address 
due process matters and to request additional evidentiary 
development.

Initially, the Board notes that additional evidence pertinent 
to the PTSD claim was received for the record in February and 
September 2007.  Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), 
any pertinent evidence, not previously reviewed at the RO, 
but received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction unless this procedural right is waived 
by the veteran or his representative.  This procedural right 
was specifically not waived in this case, and therefore, the 
case must be remanded for the RO to review this evidence.

The record as it currently stands contains a current 
diagnosis of PTSD.  The Board notes that a diagnosis of PTSD 
must be rendered in accordance with 38 C.F.R. § 4.125(a) 
(2007), which incorporates the provisions of the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  In this case, the record contains 
diagnoses of PTSD which at this point are based on 
unsubstantiated accounts of stressors related to the 
veteran's military service.  As will be provided herein, 
should verification of a stressor be obtained or should it be 
determined that the veteran participated in combat, a VA PTSD 
examination will be furnished.  

A remand is also warranted in this case because the veteran 
maintains that his reported stressors have not been verified 
through the proper avenues.  The Board observes that in fact 
no verification of the veteran's reported stressors has been 
attempted and no information pertaining to the company to 
which the veteran was assigned in Vietnam has been obtained.  

The veteran's DD Form 214 indicates that his principal MOS 
during service with the US Army was as a heavy vehicle 
driver.  Service in Vietnam from April 1970 to March 1971 is 
documented and the DD 214 shows that the veteran was attached 
to the 19th Supply and Support Company.  His awards include a 
National Defense Service Medal, Vietnam Service Medal and the 
Vietnam Campaign Medal.  A review of his DD 214 indicates 
that he is not shown to have received commendations or awards 
that warrant the conclusion that he participated in combat.  
See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21- 1MR"), Part III.iv.4.H.29.b, c.  As it is not currently 
established that the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f) (2007); Pentecost v. Principi, 16  Vet. App. 124 
(2002); see also M21-1MR, Part III.iv.4.H.29.a, i.

A review of the evidence of record, including the veteran's 
written statements, reveals that his claimed stressors 
include: (1) seeing a woman drowning (in Vietnam) and being 
unable to save her; (2) befriending a little girl in Vietnam 
who was killed by friendly fire; and (3) witnessing the rape 
of a Vietnamese woman; and (4) reports of a suicide attempt 
in 1970 or 1971 (undocumented in the service medical 
records).  He has provided essentially no detailed 
information regarding any of these reported incidents.  The 
record (Statement of the Case issued in July 2006) indicates 
that the RO has denied the PTSD having found the evidence and 
information of record inadequate and/or insufficiently 
detailed to verify and establish the veteran' alleged 
stressors.  See VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented).

Herein, additional detail pertaining to the veteran's 
reported stressors will be requested.  To the extent that the 
veteran is unable to recall/provide specific details related 
to his reported stressors, an alternate way to attempt to 
verify his reported stressors might be to obtain a unit 
history.  The veteran generally maintains that during the 
summer of June, July, and August 1970 while serving in 
Vietnam with the 19th Supply and Support Company, the Company 
came under mortar attacks and small arms fire.  It is also 
possible that official information pertaining to his company 
could assist in making a determination as to whether the 
veteran participated in combat.   

In view of the above, the Board believes that further 
development and clarification of the claimed stressors should 
be undertaken and, if warranted, a PTSD examination should be 
furnished.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
provide specific details of any claimed 
in-service stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  In this regard, the veteran 
has also indicated that he attempted 
suicide in 1970 or 1971, that he was 
threatened with a knife in Vietnam 
(January 2006 VA medical record) and that 
he was harassed by fellow servicemen 
(October 2004 VA medical record).  All of 
these reported incidents require 
additional information for purposes of 
attempting verification.  In addition, to 
the extent that he has generally reported 
incidents involving Vietnamese civilians; 
the veteran should be asked to provide 
more detail regarding any specifically 
recalled incidents in those regards.

2.  After receiving any additional 
information pertaining to the veteran's 
reported stressors, the RO should request 
that U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously 
USASCRUR) provide any available 
information which might corroborate any 
of the veteran's alleged in-service 
stressors.  If warranted, the National 
Archives and Records Administration 
(NARA), or any other appropriate source, 
should also be contacted for verification 
of the alleged stressful events in 
service.

JSRRC, NARA, or any other source 
contacted should be provided with copies 
of any documentation which might assist 
in researching this matter such as the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment, and his stressor 
statement(s).  Any contacted source 
should be requested to provide 
information that might corroborate the 
veteran's alleged stressors.  It is also 
requested that a unit and organizational 
history of the US Army 19th Supply and 
Support Company, particularly dated from 
June to August 1970, be obtained in an 
effort to verify a reported stressor or 
assist in determining whether the veteran 
participated in combat.  Any 
documentation available should be 
forwarded to VA for inclusion in the 
record.

3.  Thereafter, the RO should review the 
file and make a specific written 
determination with respect to: 
(1) whether the veteran was exposed to a 
verified stressor, or stressors, in 
service, and, if so, the nature of the 
specific verified stressor or stressors 
established by the record and (2) whether 
there is any indication that the veteran 
participated in combat at some point 
during his Vietnam service.  The RO's 
determination should consider the 
evidence of record in light of Pentecost 
v. Principi, 16 Vet. App. 124, 128 
(2002), discussed herein.

4.  If it is determined that a stressor 
is verified or concluded that the veteran 
participated in combat, a VA psychiatric 
examination should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in association 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
provide an opinion as to whether the 
veteran has a mental disorder that meets 
the DSM-IV criteria for a diagnosis of 
PTSD.  The examiner should explain why 
the veteran's symptoms do or do not meet 
the criteria for a diagnosis of PTSD.  If 
the examiner finds that the veteran has 
PTSD, the examiner should indicate 
whether the current PTSD is linked to the 
traumatic experiences during service that 
the veteran has reported.

If, and only if, the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the verified stressor is 
sufficient to produce the veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

* The veteran is hereby notified that, if 
an examination is scheduled, it is his 
responsibility to report for a VA 
examination (if ordered) and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

5.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed 
and if not, corrective procedures should 
be implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his service 
connection claim for PTSD must be 
readjudicated, to include consideration 
of all of the pertinent evidence added to 
the record since the issuance of the 
Statement of the Case in July 2006.  If 
the claim is not resolved to the 
appellant's satisfaction, the RO should 
provide the appellant and his 
representative a SSOC and an appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

